Citation Nr: 1103582	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-35 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2001 to June 2001, 
July 2003 to March 2004, and from September 2005 to May 2007.

These matters come before the Board of Veterans' Appeal 
("Board") from a November 2007 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Fargo, North Dakota, which denied the Veteran's claims of 
entitlement to service connection for asthma and allergic 
rhinitis.

In October 2009, the Veteran appeared at an informal conference 
before a Decision Review Officer at the Fargo RO.  A report of 
the conference has been associated with the Veteran's claims 
folder. 

The issue of entitlement to service connection for allergic 
rhinitis is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  The Veteran will be notified if 
additional action is required on his part. 


FINDING OF FACT

The medical evidence of record reveals that the Veteran does not 
have a current diagnosis of asthma.


CONCLUSION OF LAW

Asthma was neither incurred in nor aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his or her possession that pertains to the claim, was 
eliminated by the Secretary of VA (the "Secretary") during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini, 
effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.

By a letter dated August 2007, the Veteran was informed of the 
types of evidence needed in order to substantiate his claim of 
entitlement to service connection, as well as the division of 
responsibility between the appellant and VA for obtaining the 
required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  
This letter also afforded the Veteran appropriate notice per 
Dingess/Hartman, supra.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service and post-service 
treatment records, as well as a VA examination report dated 
September 2007.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran has 
not referenced any outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claim that have not 
already been associated with the claims folder.

Review of the examination report shows that the VA examiner 
reviewed the Veteran's claims folder, elicited from the Veteran 
his history of respiratory disorders, performed a comprehensive 
physical examination, reviewed diagnostic test results and 
provided clinical findings detailing the results of her 
examination.  Accordingly, the Board finds that the September 
2007 VA examination is adequate upon which to base a decision in 
this case.  

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided every opportunity to submit evidence and argument 
in support of his claim, and to respond to the VCAA notice.  The 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed claim.  
Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The Veteran contends that, after leaving Bosnia in 2003, during 
his second period of active duty service, he developed some 
dyspnea (shortness of breath).  He further claims that he 
experiences wheezing with activity, and says that his wife 
notices that he wheezes while resting.  However, he also admits 
that he has never been diagnosed with asthma.  See VA examination 
report, September 2007.

Review of the Veteran's service treatment reports shows no 
evidence that he ever complained of, sought treatment for, or was 
diagnosed with asthma.  In fact, an examination report, dated 
September 18, 2005, shows that, in response to the question 
"Have you been treated for any medical condition in the past 3 
years?," the Veteran indicated that he had only been treated for 
depression.  On the same report, when specifically asked if he 
had been diagnosed with asthma, his answer was "no."  
Similarly, on the Veteran's November 2007 annual medical review, 
there was no indication that he had been diagnosed with or was 
being treated for asthma.  

The Veteran's post-service treatment records are also negative 
for a diagnosis of asthma.  During the September 2007 VA 
examination, he reported that he typically experienced dyspnea 
after running, but after resting for a short period, was able to 
resume running.  He also reported that he is able to climb stairs 
without any breathing difficulties, and has never used any 
inhalers or had any pulmonary function tests ("PFTs") 
performed.  Chest x-rays revealed no acute lung processes or 
pneumonia.  A PFT study revealed that spirometry, lung volumes 
and diffusion capacity were all within normal limits.  The 
examiner concluded that asthma was not found during the VA 
examination and that PFTs were normal.

III.  Conclusion  

Having reviewed the complete evidence of record, the Board 
concludes that the probative evidence of record is against the 
Veteran's claim of entitlement to service connection for asthma.  
As noted above, there is no competent evidence that the Veteran 
was diagnosed with asthma during service, and the current 
treatment reports of record show that he does not have a current 
diagnosis of asthma.  Although the Veteran claims to suffer from 
shortness of breath, such condition is not in and of itself a 
disorder, but rather a symptom.  As noted above, the threshold 
requirement for service connection to be granted is competent 
medical evidence of the current existence of the claimed 
disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Shedden v. 
Principi, supra.  Thus, without a competent diagnosis of a 
disability, there is no basis upon which to grant service 
connection.

In addition to the medical evidence, the Board has also 
considered the Veteran's claim that he has asthma as a result of 
active duty service.  In this regard, the Board is cognizant that 
the Court has repeatedly held that a veteran is competent to 
describe symptoms of which he or she has first-hand knowledge.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
Board finds shortness of breath to be the type of symptom the 
Veteran is competent to describe.  See Barr v Nicholson, 21 Vet. 
App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As such, his assertions are entitled to some probative 
weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).

However, the Court has also held that a lay person is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking shortness of breath to active 
duty service in Bosnia.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  As a result, his assertions do not 
constitute competent medical evidence.

Accordingly, the Board concludes that the preponderance of the 
evidence does not support the Veteran's claim of entitlement to 
service connection for asthma.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of the 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b).  However, as there is not an approximate balance of 
evidence, that rule is not applicable in this case.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for asthma is denied.


REMAND

The Veteran contends that he has allergic rhinitis that was 
either incurred in or aggravated by active duty service.  A 
review of the claims folder, however, reveals that additional 
development is necessary prior to the adjudication of this claim.

Review of the Veteran's September 2000 service enlistment 
examination revealed normal findings for the nose, sinuses, 
mouth, throat, ears and eyes.  On the accompanying medical 
history report, he denied ear, nose or throat trouble, chronic or 
frequent colds, sinusitis, hay fever or chronic cough.  
Subsequent service treatment records show that he was diagnosed 
with allergic rhinitis in May 2004, between his second and third 
periods of active duty service.  However, there is no evidence 
that he was ever diagnosed with the disorder again, either during 
service or following service, until the September 2007 VA 
examination.

During the examination, the Veteran said that his allergies dated 
back to his 2003 service in Bosnia.  He reported that his 
symptoms, including rhinorrhea, sinus pressure, increased dry 
cough and itchy, watery eyes, only occur for one to two months 
during the spring, after which time, they resolve.  He also 
described experiencing what he felt were chronic sinus 
infections.  Upon examination, the VA examiner diagnosed the 
Veteran with seasonal allergic rhinitis, although asymptomatic 
during the examination.  However, she failed to provide an 
opinion regarding whether such condition was a result of active 
duty service.   

In this regard, the Board notes that VA's duty to assist includes 
the duty to provide an adequate examination when such an 
examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  Once VA provides an examination, it must be adequate 
or VA must notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Additionally, a medical examination must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl at 124.

In light of the foregoing, the Board finds that a new VA 
examination should be obtained to determine the etiology of the 
Veteran's claimed allergic rhinitis, to include whether the 
condition was aggravated during service.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (if the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions).  As such, the 
Board notes that the Veteran should also be sent updated VCAA 
information regarding how to substantiate a claim of entitlement 
to service connection based on aggravation by military service.
In addition, with regard to the Veteran's claim that his allergic 
rhinitis is seasonal, the Board notes the Court's decision in 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which 
concerned the evaluation of a service-connected disorder that 
fluctuated in its degree of disability, that is, a skin disorder 
which had "active and inactive stages," or was subject to 
remission and recurrence.  The Court remanded that case for VA to 
schedule the veteran for an examination during an "active" 
stage or during an outbreak of the skin disorder.  Ardison, at 
408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) 
(holding that "it is the frequency and duration of the outbreaks 
and the appearance and virulence of them during the outbreaks 
that must be addressed.").  Thus, in this case, the Board 
concludes that the frequency and duration of the Veteran's 
claimed disorder must be addressed, and such should be evaluated, 
if possible, at a time when it is most disabling.  

Finally, the Board notes that the Veteran has reported having 
received treatment for allergies at a private medical facility, 
the MeritCare Clinic.  However, the claims folder only contains 
treatment reports through July 2005.  Accordingly, while the case 
is in remand status, an attempt to obtain should be made to 
obtain updated private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an 
updated VCAA letter informing him of the 
requirements for substantiating a claim of 
entitlement to service connection based on 
aggravation of the condition by military 
service.

2.  Send the Veteran a release form(s) and 
ask him to identify any private medical 
providers that have treated him for allergic 
rhinitis since July 2005.  Any records 
obtained should be associated with the claims 
folder.  Any negative reply should be 
included in the claims folder.

3.  Following completion of the above, 
schedule the Veteran for an appropriate VA 
examination with an individual with the 
proper expertise to determine the nature, 
approximate onset date and/or etiology of any 
current allergic rhinitis or related 
disorder.  To the extent possible, the 
examination should be scheduled during an 
active phase of the disorder to give the best 
indication of the condition at its worst (the 
Veteran has reported that he experiences the 
most active stages of the disorder during the 
spring).  Any tests deemed necessary should 
be conducted and all clinical findings should 
be reported in detail.  The claims folder 
must be provided to the examiner for review 
in conjunction with the examination and the 
examiner must note that it has been reviewed.  
The examiner should also elicit from the 
Veteran his history of allergy symptoms and 
note that, in addition to the claims folder, 
the Veteran's statements have been 
considered.  

a.)  For any diagnosis of allergic rhinitis 
or similar chronic condition found on 
examination, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that such disorder had its onset 
during service or is related to any incident 
of service.  Any opinion expressed must be 
accompanied by a complete rationale, to 
include a discussion of the Veteran's 
documented medical history, as well as his 
statements and assertions.  All signs and 
symptoms necessary for rating any allergic 
disorder diagnosed under the current rating 
criteria should be reported in detail.  

b.)  Alternatively, if the examiner 
determines that the Veteran has allergic 
rhinitis or similar disorder with an onset 
unrelated to military service, he/she should 
render an opinion as to whether it is at 
least as likely as not that the condition, 
first diagnosed in May 2004, between the 
Veteran's periods of active duty service, was 
aggravated (a permanent worsening of the 
underlying condition, as opposed to temporary 
or intermittent flare-ups of symptomatology 
which resolve with return to the baseline 
level of disability) beyond the course of its 
natural progression during service.  In 
addition, the examiner should discuss the 
effect, if any, that any diagnosed chronic 
allergic condition has on the Veteran's 
occupational activities and activities of 
daily life.  Any and all opinions must be 
accompanied by a complete rationale.

It would be helpful if the examiner would use 
the following language, as appropriate: 
"more likely than not," (meaning likelihood 
greater than 50%); "at least as likely as 
not," (meaning likelihood of at least 50%); 
or "less likely than not" or "unlikely" 
(meaning there is less than 50% likelihood).

The clinician is also advised that the term 
"at least as likely as not" does not mean 
within the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and "at 
least as likely" support the contended 
causal relationship; "less likely" weighs 
against the claim.

c.)  If the examiner finds that it is 
impossible to provide the requested opinion 
without resort to speculation, it should be 
so stated.  In that case, the examiner must 
specifically support this conclusion with a 
detailed medical explanation that takes into 
consideration all of the pertinent evidence 
of record (including the Veteran's self-
reported history), and addresses such matters 
as whether 1) there is inadequate factual 
information upon which to base an opinion 
(e.g., the lack of service treatment 
records); 2) the question falls outside of 
the limits of current medical knowledge or 
scientific development; 3) the condition 
manifested in an unusual way, such that its 
cause or origin is unknowable; or 4) there 
are other risk factors for developing the 
condition.

4.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed and 
readjudicate the claim.  If the benefit 
sought on appeal is not granted, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


